DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application claims priority of PCT/US2018/045800 filed 08/08/2018.

Election/Restrictions
3.	The Examiner notes the Applicant’s election without traverse of claims 1 – 6.

Claim Objections
4.	Claims 42 - 43 are objected to because of the following informalities: Claim 42 recites “…is associated with a first beam DL (Downlink) Tx (Transmit) beam”, and also “…is associated with the first beam DL Tx beam“. Appropriate correction is required for both; claim 43 has similar language issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 2 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites that the revised value is “equal to a maximum of 1 and the current value minus X”. This is ambiguous and can mean at least a) revised value is no higher than (1 + current_value – X), or b) revised value = max(1, current_value – X). The claim is therefore indefinite, and rejected along with its dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 30 – 33, and 36 - 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP (3GPP TSG RAN WG1 NR Ad-Hoc#2 R1-1711625)

Regarding claim 30, 3GPP discloses a baseband processor of a UE (User Equipment) (UE; see section 1), comprising: 
one or more processors (UE; see section 1; the Examiner notes that UEs contain processors) configured to: 
	generate a first set of repetitions of a PRACH (Physical Random Access Channel) for one or more UL (Uplink) Tx (Transmit) beams based on an initial App. No. 16/638,025Page 4best DL (Downlink) Tx beam (UE decides on UL beam based on best DL beam and transmits PRACH preambles; see section 2 pp. 1 - 2);
	determine a revised best DL Tx beam that is different from the initial best DL Tx beam  (best UL beam can change to different beam due to changing UE position; see section 2 pp. 1 – 2);
	determine a power for a second set of repetitions of the PRACH for the one or more UL Tx beams based on one of (new beam’s PRACH power can be changed; see section 2 pp. 1 – 2):
		a revised value of a PRACH power ramping counter for the revised best DL Tx beam (revised power can be a configurable decrement value less at beam switching (i.e. a configurable value less than the current value); see section 2 pp. 1 – 3 n.b. Figs 1(a) and 1(b)); or
		a PRACH power offset Y; and 
	transmit the first set of repetitions and the second set of repetitions according to the initial best DL Tx beam and revised best DL Tx beam respectfully (PRACH preambles are transmitted; see section 2 pp. 1 – 2)

Regarding claim 31, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
wherein the processors are further configured to determine the initial best DL TX beam based on a first set of SS (Synchronization Signal) bursts (during the DL SS, the UE determines its best beam; see section 2 p. 1)

Regarding claim 32, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
wherein the revised best DL Tx beam is based on a second set of SS bursts (PRACH (meaning, the beam that transmits the PRACH) for new beam can switch to resources associated with another SS block (i.e. another set of SS bursts); see section 3)

Regarding claim 33, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
wherein the revised value of the PRACH power ramping counter is determined based on a current value of the PRACH power ramping counter for the initial best DL Tx beam (revised power can be a configurable decrement value less at beam switching from the initial beam (i.e. a configurable value less than the current value); see section 2 pp. 1 – 3 n.b. Figs 1(a) and 1(b))

Regarding claim 36, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
wherein the power for the second set of repetitions is determined based on the revised value of the PRACH power ramping counter, and wherein the revised value of the PRACH power ramping counter is equal to a current value of the PRACH power ramping counter for the initial best DL Tx beam minus X, wherein X is a non-negative integer (revised power can be a configurable decrement value less than the current beam at beam switching (i.e. a configurable value less than the current value); see section 2 pp. 1 – 3 n.b. Figs 1(a) and 1(b)).

Regarding claim 37, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
wherein X is one of fixed in a specification, configured via UE-specific RRC (Radio Resource Control) signaling, or configured via system information (the Examiner takes OFFICIAL NOTICE that these are all standard ways of configuring parameters at the UE).

Regarding claim 38, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
wherein the power for the second set of repetitions is determined based on the PRACH power offset Y, wherein the power for the second set repetitions is equal to a current power for the first set of repetitions reduced by the PRACH power offset Y (revised power can be a configurable decrement value less than the current beam at beam switching (i.e. a value Y less than the current value); see section 2 pp. 1 – 3 n.b. Figs 1(a) and 1(b)).

Regarding claim 39, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
wherein the PRACH power offset Y is one of fixed in a specification, configured via UE-specific RRC (Radio Resource Control) signaling, or configured via system information (the Examiner takes OFFICIAL NOTICE that these are all standard ways of configuring parameters at the UE).

Regarding claim 40, 3GPP discloses a UE (User Equipment) (UE; see section 1), comprising: 
a memory interface (UE; see section 1; the Examiner notes that UEs contain memory); and 
processing circuitry (UE; see section 1; the Examiner notes that UEs contain processing circuitry) configured to: 
	generate a first set of repetitions of a PRACH according to a first set of SS (Synchronization Signal) bursts (during the DL SS, the UE determines its best beam; see section 2 p. 1; UE decides on UL beam based on best DL beam and transmits PRACH preambles; see section 2 pp. 1 - 2);
	generate a second set of repetitions of the PRACH according to a second set of SS bursts, wherein the second set of SS bursts is different than the first set of SS bursts (best UL beam can change to different beam due to changing UE position, this beam transmits preambles too; see section 2 pp. 1 – 2; PRACH (meaning, the beam that transmits the PRACH) can switch to resources associated with another SS block; see section 3; 
	determine a power for the second set of repetitions based on a revised    value of a PRACH power ramping counter based on a current value of the PRACH power ramping counter associated with the first set of repetitions (new beam’s PRACH power can be changed; see section 2 pp. 1 – 2; revised power can be a configurable decrement value less at beam switching (i.e. a configurable value less than the current value); see section 2 pp. 1 – 3 n.b. Figs 1(a) and 1(b));  
transmit the second set of repetitions according to the determined power for the second set of repetitions (PRACH preambles are transmitted; see section 2 pp. 1 – 2); and

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1 and 34 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 NR Ad-Hoc#2 R1-1711625) in view of Hsu (US 20180279384 A1)

Regarding claim 1, 3GPP discloses subject matter related to power ramping in PRACH transmissions. Specifically, 3GPP discloses an apparatus configured to be employed in a UE (User Equipment) (UE; see section 1), comprising: 
a memory interface (UE; see section 1; the Examiner notes that UEs contain memory); and 
processing circuitry (UE; see section 1; the Examiner notes that UEs contain processing circuitry) configured to: 
	determine an initial best DL (Downlink) Tx (Transmit) beam based on a first set of one or more SS (Synchronization Signal) bursts (during the DL SS, the UE determines its best beam; see section 2 p. 1); 
	generate, based on the initial best DL Tx beam, a first set of one or more repetitions of a PRACH (Physical Random Access Channel) for one or more UL (Uplink) Tx beams based on the initial best DL Tx beam (UE decides on UL beam based on best DL beam and transmits PRACH preambles; see section 2 pp. 1 - 2);
	determine a revised best DL Tx beam based on a second set of one or more SS bursts, wherein the revised best DL Tx beam is different from the initial best DL Tx beam (best UL beam can change to different beam due to changing UE position; see section 2 pp. 1 – 2; PRACH (meaning, the beam that transmits the PRACH) can switch to resources associated with another SS block; see section 3); 
	determine a power for a second set of one or more repetitions of the PRACH for the one or more UL Tx beams based at least in part on at least one of (new beam’s PRACH power can be changed; see section 2 pp. 1 – 2): 
		a revised value of a PRACH power ramping counter for the revised best DL Tx beam that is determined based at least in part on a current value of the PRACH power ramping counter for the initial best DL Tx beam (revised power can be a configurable decrement value less at beam switching (i.e. a configurable value less than the current value); see section 2 pp. 1 – 3 n.b. Figs 1(a) and 1(b)); or 
		a PRACH power offset Y; 
	generate the second set of one or more repetitions of the PRACH (PRACH preambles are transmitted; see section 2 pp. 1 – 2); and 
3GPP does not explicitly disclose the remaining limitation, send a first indicator of the initial best DL Tx beam and a second indicator of the revised best DL Tx beam to a memory via the memory interface.

Hsu discloses subject matter relating to PRACH transmissions. Specifically, Hsu discloses:
send a first indicator of the initial best DL Tx beam and a second indicator of the revised best DL Tx beam to a memory via the memory interface (memory stores code and data to control the device; see paragraphs [0023 – 0024]) 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Hsu by incorporating memory storing 3GPP’s disclosed indicators. One of ordinary skill in the art would have found it obvious to do so, as it would have been impractical to do otherwise—the determined beams of 3GPP are referred to by indicators for ease of signaling, and these would need to be in memory at some point. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 34, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	transmit the first set of repetitions and the second set of repetitions less than the maximum repetition of PRACH (UE transmits preambles on both beams; see section 2 pp. 1 – 2; the Examiner notes that transmitting any number of repetitions comprises transmitting less than the maximum number of repetitions).
	3GPP does not explicitly disclose wherein the processors are further configured to receive an indication of a maximum repetition of PRACH.

	Hsu discloses:
	wherein the processors are further configured to receive an indication of a maximum repetition of PRACH (max preamble repetitions; see paragraph [0035]; the Examiner notes that given that the max is known, it must have been received from somewhere)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Hsu by specifying that the max PRACH repetition value be received. One of ordinary skill in the art would have found it obvious to do so, as this is typically configured by the network. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 35, 3GPP and Hsu teach the subject matter of the parent claim(s), as noted above. 3GPP does not explicitly disclose the limitations of claim 35. However, Hsu discloses:
	wherein the processors are further configured to restart a RACH (Random Access Channel) procedure after the first set ofApp. No. 16/638,025 Page 5 repetitions or the second set of repetitions reaches the maximum repetition of PRACH (condition to enter phase 2 is reaching the maximum preamble retransmissions, phase 2 involves another set of preambles; see paragraphs [0035 – 0036] and Fig. 4)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Hsu by specifying that the RACH is restarted after the maximum repetitions are reached. One of ordinary skill in the art would have found it obvious to do so, as this is typical behavior; if the UE has not successfully completed the RACH procedure, it still needs to attach and therefore should restart. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

8.	Claims 41 - 43 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 NR Ad-Hoc#2 R1-1711625).

	Regarding claim 41, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses wherein the revised value of the PRACH power ramping counter is increased by one relative to the current value of the PRACH power ramping counter (revised power can be a configurable value relative to previous beam); see section 2 pp. 1 – 3 n.b. Figs 1(a) and 1(b)).
	3GPP does not explicitly disclose that the revised value is increased by one.
	However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of 3GPP to have the revised value be one more, rather than one less. This would provide value in a case in which the beam has switched before maximum transmission power has been reached. Finally, the choice of transmitting the PSS over the low or high frequency carrier is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 42, 3GPP teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	wherein the first set of repetitions is associated with a first beam DL (Downlink) Tx (Transmit) beam (UE decides on UL beam based on best DL beam and transmits PRACH preambles; see section 2 pp. 1 - 2); and 
	the second set of repetitions is associated with the first beam DL Tx beam (UE transmits preambles for first beam; see section 2; the Examiner notes that the beam does not have to change).
	
	Regarding claim 43, 3GPP teach the subject matter of the parent claim(s), as noted above. 3GPP further discloses:
	wherein the first set of repetitions is associated with a first beam DL (Downlink) Tx (Transmit) beam (UE decides on UL beam based on best DL beam and transmits PRACH preambles; see section 2 pp. 1 - 2);
	the second set of repetitions is associated with a second beam DL Tx beam that is different from the first DL Tx beam (best UL beam can change to different beam due to changing UE position, and then transmit preambles; see section 2 pp. 1 – 2); and 
	the revised value of the PRACH power ramping counter is the same as the current value of the PRACH power ramping counter (revised value can be the same as previous beam; see section 2 n.b. Fig. 1(a))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Hui - 20180324865 A1 - PRACH

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464 

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464